BIRCH, J.
It is unnecessary to further state the nature or condition of this ease, than that as the counsel for the appellee has made the point so often passed upon by this court, its judgment must be rendered accordingly. Our jurisdiction of the case being appellate (purely), we are of course unauthorized to consider anything as a ground for reviewing a proceeding or a judgment here, which was not brought properly to the notice, and hence not finally passed upon by the court below, either in the motion for a new trial, if the alleged errors have relation to proceedings during the trial, or in arrest of udgment if going to the pleadings. The judgment of the court below is therer ore left unreviewed, and consequently affirmed.